 
Exhibit 10.92
 
P-COM, INC. SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
June 6, 2002, by and among P-COM, INC., a Delaware corporation (the “Company”),
and the purchasers listed on Schedule A attached hereto (collectively, the
“Purchasers” and individually, a “Purchaser”).
 
1.  AUTHORIZATION OF SALE OF THE SHARES
 
Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of up to 92,857,142 shares (the “Shares”) of common stock,
par value $0.0001 per share (the “Common Stock”), of the Company.
 
2.  AGREEMENT TO SELL AND PURCHASE THE SHARES
 
2.1  Purchase and Sale
 
Subject to the terms and conditions of this Agreement, each Purchaser severally
agrees to purchase, and the Company agrees to sell and issue to each Purchaser,
at the Closing (as defined below) that number of Shares set forth opposite such
Purchaser’s name on Schedule A attached hereto.
 
2.2  Purchase Price
 
The purchase price of each Share shall be $0.14 (the “Per Share Price”). The
Company shall not, during the period beginning on the date of this Agreement and
ending ninety (90) days after the Closing Date (as defined below), without
adjusting the price per Share hereunder accordingly, sell or issue or enter into
an agreement to sell or issue (i) shares of Common Stock at a price per share of
less than the Per Share Price, or (ii) options, warrants or any other securities
that can be converted into, or otherwise exchanged for, shares of the Company’s
common stock at a conversion, exchange or exercise price per share of less than
the Per Share Price. In the event the Company shall, during the period beginning
on the date of this Agreement and ending ninety (90) days after the Closing
Date, sell any shares of the Company’s common stock at, or any instruments that
can be converted into or otherwise exchanged for the Company’s common stock (the
“Subsequent Sale”) exercisable at, a price per share (the “Subsequent Purchase
Price”) of less than the Per Share Price, the Company shall, within ten (10)
business days of the Subsequent Sale, pay to the Purchaser a cash amount equal
to the number of Shares times the difference between the Per Share Price and the
Subsequent Purchase Price.
 
3.  DELIVERY OF THE SHARES AT THE CLOSING
 
(a)  The completion of the purchase and sale of the Shares (the “Closing”) shall
occur at the offices of Brobeck Phleger & Harrison, counsel to the Company, at
12390 El Camino Real, San Diego, California at 9:00 a.m. local time on June 10,
2002 or such other place, time and date as may be agreed by the parties (the
“Closing Date”).



--------------------------------------------------------------------------------

 
(b) At the Closing, the Company shall authorize its transfer agent (the
“Transfer Agent”) to issue to each Purchaser one or more stock certificates
registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser in writing, representing the number of Shares set
forth in Section 2 above and bearing an appropriate legend referring to the fact
that the Shares were sold in reliance upon the exemption from registration
provided by Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 under the Securities Act. The Company will
deliver such certificate(s) (the “Certificates”) against delivery of payment for
the Shares by the Purchasers. Prior to the Purchasers’ delivery of payment for
the Shares, the Company will deliver via facsimile a copy of the Certificates to
be delivered upon Closing to the office of the Purchasers (at the fax number
indicated on the signature pages attached hereto).
 
(c)  The Company’s obligation to complete the purchase and sale of the Shares
shall be subject to the following conditions, any one or more of which may be
waived by the Company:
 
(i)  receipt by the Company from stockholders holding rights to require the
Company to register the sale of any securities owned by such holder in the
Registration Statement (as defined below) of waivers of such rights (including
the waiver of any notice requirements related to such rights);
 
(ii)  receipt by the Company of same-day funds in the full amount of the
purchase price for the Shares being purchased under this Agreement; and
 
(iii)  the accuracy in all material respects of the representations and
warranties made by the Purchasers and the fulfillment in all material respects
of those undertakings of the Purchasers to be fulfilled before the Closing.
 
(d)  The Purchasers’ obligations to accept delivery of such stock certificates
and to pay for the Shares evidenced by the certificates shall be subject to the
following conditions, any one or more of which may be waived by a Purchaser with
respect to such Purchaser’s obligation:
 
(i)  the representations and warranties made by the Company in this Agreement
shall be accurate in all material respects (except to the extent any
representation and warranty is already qualified by materiality, in which case
it shall be true and correct in all respects) and the undertakings of the
Company shall have been fulfilled in all material respects on or before the
Closing;
 
(ii)  the Company shall have delivered to the Purchasers a certificate executed
by the chairman of the board or president and the chief financial or accounting
officer of the Company, dated the Closing Date, in form and substance reasonably
satisfactory to the Purchasers, to the effect that the representations and
warranties of the Company set forth in Section 4 hereof are true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date, and that the Company has complied with all the agreements and satisfied
all the conditions in this Agreement on its part to be performed or satisfied on
or before the Closing Date;



2



--------------------------------------------------------------------------------

 
(iii)  the Company shall have delivered to Purchasers a legal opinion in
substantially the form attached hereto as Exhibit A;
 
(iv)  the Company shall have obtained gross proceeds of at least $8,000,000 from
the sale of the Shares at the Closing;
 
(v)  on the Closing Date, the Company will have complied with the requirements
of NASDAQ Marketplace Rule 4350(i) to the satisfaction of the State of Wisconsin
Investment Board (“SWIB”); and
 
(vi)  on the Closing Date, the Company’s transfer agent will have delivered to
SWIB a certificate signed by such transfer agent that the issued and outstanding
capital stock of the Company consists of approximately 91,400,000 shares of
Common Stock (plus or minus 500,000 shares).
 
(e)  The Company will have the right, for a period of forty-five (45) days from
the Closing Date, to issue and sell to one or more Satisfactory Investors, up to
the number of Shares not purchased by the Purchasers hereunder. Such issuance
shall be effected, if at all, by the execution and delivery of a Second Closing
Agreement, the form of which is attached hereto as Exhibit B. Upon the closing
of the sale of Shares to such Satisfactory Investors, such Satisfactory
Investors shall be deemed “Purchasers” for purposes of this Agreement. As used
herein, the term “Satisfactory Investors” means one or more persons identified
by SWIB as being acceptable and SWIB has notified the Company in writing of such
fact.
 
4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
separately, the Company hereby represents, warrants and covenants to the
Purchasers as follows (which representations, warranties and covenants shall be
deemed to apply, where appropriate, to each subsidiary of the Company):
 
4.1  Organization and Qualification
 
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted and to enter into and perform its
obligations under this Agreement. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not, singly or in the aggregate, have a material adverse effect on
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.
 
4.2  Capitalization
 
(a)  The authorized capital stock of the Company consists of 345,000,000 shares
of Common Stock and 2,000,000 shares of Preferred Stock.



3



--------------------------------------------------------------------------------

 
(b)  As of the date of this Agreement, the issued and outstanding capital stock
of the Company consists of 91,365,769 shares of Common Stock. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued, are fully paid and nonassessable and have not been issued in
violation of or are not otherwise subject to any preemptive or other similar
rights.
 
(c)  The Company has reserved 9,301,792 shares of Common Stock for issuance upon
the exercise of stock options granted or available for future grant under the
Company’s 1995 Stock Option/Stock Issuance Plan.
 
(d)  The Company has reserved 3,322,251 shares of Common Stock for issuance upon
the exercise of outstanding warrants to purchase Common Stock.
 
With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted to or by the Company to purchase shares of Common Stock or other
securities of the Company and there are no commitments, plans or arrangements to
issue any shares of Common Stock or any security convertible into or
exchangeable for Common Stock.
 
4.3  Issuance, Sale and Delivery of the Shares
 
(a)  The Shares have been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth in this Agreement, will be validly issued and fully paid and nonassessable
and free and clear of all pledges, liens and encumbrances. The certificates
evidencing the Shares are in due and proper form under Delaware law.
 
(b)  The issuance of the Shares is not subject to preemptive or other similar
rights. No further approval or authority of the shareholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares to be sold by the Company as contemplated in this Agreement.
 
(c)  Subject to the accuracy of the Purchasers’ representations and warranties
in Section 5 of this Agreement, the offer, sale, and issuance of the Shares in
conformity with the terms of this Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act and from the
registration or qualification requirements of the laws of any applicable state
or United States jurisdiction.
 
4.4  Financial Statements
 
The financial statements included (as exhibits or otherwise) in the Company
Documents (as defined below) present fairly the financial position of the
Company as of the dates indicated and the results of their operations for the
periods specified. Except as otherwise stated in such Company Documents, such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis, and any supporting
schedules included with the financial statements present fairly the information
stated in the financial



4



--------------------------------------------------------------------------------

statements. The financial and statistical data set forth in the Company
Documents were prepared on an accounting basis consistent with such financial
statements.
 
4.5  No Material Change
 
Since March 31, 2002,
 
(a)  there has been no material adverse change or any development involving a
prospective material adverse change in or affecting the condition, financial or
otherwise, or in the earnings, assets, business affairs or business prospects of
the Company, whether or not arising in the ordinary course of business;
 
(b)  there have been no transactions entered into by the Company other than
those in the ordinary course of business, which are material with respect to the
Company; and
 
(c)  there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock.
 
The Company has no material contingent obligations.
 
4.6  Environmental
 
Except as would not, singly or in the aggregate, reasonably be expected to have
a material adverse effect on the condition, financial or otherwise, or the
earnings, assets, business affairs or business prospects of the Company,
 
(a)  the Company is in compliance with all applicable Environmental Laws (as
defined below);
 
(b)  the Company has all permits, authorizations and approvals required under
any applicable Environmental Laws and is in compliance with the requirements of
such permits authorizations and approvals;
 
(c)  there are no pending or, to the best knowledge of the Company, threatened
Environmental Claims (as defined below) against the Company; and
 
(d)  under applicable law, there are no circumstances with respect to any
property or operations of the Company that are reasonably likely to form the
basis of an Environmental Claim against the Company.
 
For purposes of this Agreement, the following terms shall have the following
meanings: “Environmental Law” means any United States (or other applicable
jurisdiction’s) Federal, state, local or municipal statute, law, rule,
regulation, ordinance, code, policy or rule of common law and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or any chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority. “Environmental Claims” means any and
all administrative, regulatory or judicial



5



--------------------------------------------------------------------------------

actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any
Environmental Law.
 
4.7  No Defaults
 
The Company is not in violation of its certificate of incorporation or bylaws or
in material default in the performance or observance of any obligation,
agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement, deed, trust, note, lease, sublease, voting agreement,
voting trust, or other instrument or material agreement to which the Company is
a party or by which it may be bound, or to which any of the property or assets
of the Company is subject.
 
4.8  Labor Matters
 
No labor dispute with the employees of the Company exists or, to the best
knowledge of the Company, is imminent.
 
4.9  No Actions
 
There is no action, suit or proceeding before or by any court or governmental
agency or body, domestic or foreign, now pending, or, to the knowledge of the
Company, threatened, against or affecting the Company which, singly or in the
aggregate, might result in any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company, or which, singly or in the aggregate, might materially
and adversely affect the properties or assets thereof or which might materially
and adversely affect the consummation of this Agreement, nor, to the best
knowledge of the Company, is there any reasonable basis therefor. The Company is
not in default with respect to any judgment, order or decree of any court or
governmental agency or instrumentality which, singly or in the aggregate, would
have a material adverse effect on the assets, properties or business of the
Company.
 
4.10  Intellectual Property
 
(a)  The Company, to the best of its knowledge in the course of diligent
inquiry, owns or is licensed to use all patents, patent applications,
inventions, trademarks, trade names, applications for registration of
trademarks, service marks, service mark applications, copyrights, know-how,
manufacturing processes, formulae, trade secrets, licenses and rights in any
thereof and any other intangible property and assets that are material to the
business of the Company as now conducted and as proposed to be conducted (in
this Agreement called the “Proprietary Rights”), or is seeking, or will seek, to
obtain rights to use such Proprietary Rights that are material to the business
of the Company as proposed to be conducted.
 
(b)  The Company does not have any knowledge of, and the Company has not given
or received any notice of, any pending conflicts with or infringement of the
rights of others with respect to any Proprietary Rights or with respect to any
license of Proprietary Rights which are material to the business of the Company.
 
(c)  No action, suit, arbitration, or legal, administrative or other proceeding,
or investigation is pending, or, to the best knowledge of the Company,
threatened, which involves



6



--------------------------------------------------------------------------------

any Proprietary Rights, nor, to the best knowledge of the Company, is there any
reasonable basis therefor.
 
(d)  The Company is not subject to any judgment, order, writ, injunction or
decree of any court or any Federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, and has not entered into or is not a party to any
contract which restricts or impairs the use of any such Proprietary Rights in a
manner which would have a material adverse effect on the use of any of the
Proprietary Rights.
 
(e)  The Company has not received written notice of any pending conflict with or
infringement upon any third-party proprietary rights.
 
(f)  The Company has not entered into any consent, indemnification, forbearance
to sue or settlement agreement with respect to Proprietary Rights other than in
the ordinary course of business. No claims have been asserted by any person with
respect to the validity of the Company’s ownership or right to use the
Proprietary Rights and, to the best knowledge of the Company, there is no
reasonable basis for any such claim to be successful.
 
(g)  The Company has complied, in all material respects, with its obligations
relating to the protection of the Proprietary Rights which are material to the
business of the Company used pursuant to licenses.
 
(h)  To the best knowledge of the Company, no person is infringing on or
violating the Proprietary Rights.
 
4.11  Permits
 
The Company possesses and is operating in compliance with all material licenses,
certificates, consents, authorities, approvals and permits from all state,
federal, foreign and other regulatory agencies or bodies necessary to conduct
the businesses now operated by it, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such permit or
any circumstance which would lead it to believe that such proceedings are
reasonably likely which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially and adversely affect
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.
 
4.12  Due Execution, Delivery and Performance
 
(a)  This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.
 
(b)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement, including the sale, issuance and
delivery of the Shares, (i) have been duly authorized by all necessary corporate
action on the part of the Company, its directors and stockholders; (ii) will not
conflict with or constitute a breach of, or default under, or result in the



7



--------------------------------------------------------------------------------

creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to, any contract, indenture, mortgage, loan
agreement, deed, trust, note, lease, sublease, voting agreement, voting trust or
other instrument or agreement to which the Company is a party or by which it may
be bound, or to which any of the property or assets of the Company is subject;
(iii) will not trigger anti-dilution rights or other rights to acquire
additional equity securities of the Company; and (iv) will not result in any
violation of the provisions of the certificate of incorporation or bylaws of the
Company or any applicable statute, law, rule, regulation, ordinance, decision,
directive or order.
 
4.13  Properties
 
The Company has good and marketable title to its properties, free and clear of
all material security interests, mortgages, pledges, liens, charges,
encumbrances and claims of record. The properties of the Company are, in the
aggregate, in good repair (reasonable wear and tear excepted), and suitable for
their respective uses. Any real property held under lease by the Company is held
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the conduct of the business of the Company.
The Company owns or leases all such properties as are necessary to its business
or operations as now conducted.
 
4.14  Compliance
 
The Company has conducted and is conducting its business in compliance with all
applicable Federal, state, local and foreign statutes, laws, rules, regulations,
ordinances, codes, decisions, decrees, directives and orders, except where the
failure to do so would not, singly or in the aggregate, have a material adverse
effect on the condition, financial or otherwise, or on the earnings, assets,
business affairs or business prospects of the Company.
 
4.15  Security Measures
 
The Company takes security measures designed to enable the Company to assert
trade secret protection in its non-patented technology.
 
4.16  Contributions
 
To the best of the Company’s knowledge, neither the Company nor any employee or
agent of the Company has made any payment of funds of the Company or received or
retained any funds in violation of any law, rule or regulation.
 
4.17  Use of Proceeds; Investment Company
 
The Company intends to use the proceeds from the sale of the Shares for working
capital and other general corporate purposes. The Company is not now, and after
the sale of the Shares under this Agreement and under all other agreements and
the application of the net proceeds from the sale of the Shares described in the
proceeding sentence will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
4.18  Prior Offerings



8



--------------------------------------------------------------------------------

 
All offers and sales of capital stock of the Company before the date of this
Agreement were at all relevant times duly registered or exempt from the
registration requirements of the Securities Act and were duly registered or
subject to an available exemption from the registration requirements of the
applicable state securities or Blue Sky laws.
 
4.19  Taxes
 
The Company has filed all material tax returns required to be filed, which
returns are true and correct in all material respects, and the Company is not in
default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges, shown thereon due or otherwise assessed,
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without interest which were
payable pursuant to said returns or any assessments with respect thereto.
 
4.20  Other Governmental Proceedings
 
To the Company’s knowledge, there are no rulemaking or similar proceedings
before any Federal, state, local or foreign government bodies that involve or
affect the Company, which, if the subject of an action unfavorable to the
Company, could involve a prospective material adverse change in or effect on the
condition, financial or otherwise, or in the earnings, assets, business affairs
or business prospects of the Company.
 
4.21  Non-Competition Agreements
 
To the knowledge of the Company, any full-time employee who has entered into any
non-competition, non-disclosure, confidentiality or other similar agreement with
any party other than the Company is neither in violation of nor is expected to
be in violation of that agreement as a result of the business currently
conducted or expected to be conducted by the Company or such person’s
performance of his or her obligations to the Company. The Company has not
received written notice that any consultant or scientific advisor of the Company
is in violation of any non-competition, non-disclosure, confidentiality or
similar agreement.
 
4.22  Transfer Taxes
 
On the Closing Date, all stock transfer or other taxes (other than income taxes)
that are required to be paid in connection with the sale and transfer of the
Shares to be sold to the Purchasers under this Agreement will be, or will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will be or will have been fully complied with.
 
4.23  Insurance
 
The Company maintains insurance of the type and in the amount that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned or leased by the Company
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.
 
4.24  Governmental/ Regulatory Consents



9



--------------------------------------------------------------------------------

 
No registration, authorization, approval, qualification or consent with or
required by any court or governmental/ regulatory authority or agency is
necessary in connection with the execution and delivery of this Agreement or the
offering, issuance or sale of the Shares under this Agreement.
 
4.25  Securities and Exchange Commission Filings
 
The Company has timely filed with the Securities and Exchange Commission (the
“Commission”) all documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
4.26  Additional Information
 
The Company represents and warrants that the information contained in the
following documents (the “Company Documents”), which will be provided to
Purchaser before the Closing, is or will be true and correct in all material
respects as of their respective final dates:
 
(a)  the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2001;
 
(b)  the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2002;
 
(c)  the Company’s Proxy Statement for its 2002 Annual Meeting of Shareholders;
and
 
(d)  all other documents, if any, filed by the Company with the Commission since
March 31, 2002 pursuant to the reporting requirements of the Exchange Act.
 
4.27  Contracts
 
The contracts described in the Company Documents or incorporated by reference
therein are in full force and effect on the date hereof, except for contracts
the termination or expiration of which would not, singly or in the aggregate,
have a material adverse effect on the business, properties or assets of the
Company. Neither the Company nor, to the best knowledge of the Company, any
other party is in material breach of or default under any such contracts.
 
4.28  No Integrated Offering
 
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares to the Purchasers. Except as contemplated by Section 3(e), the issuance
of the Shares to the Purchasers will not be integrated with any other issuance
of the Company’s securities (past, current or future) for purposes of the
Securities Act or any applicable rules of Nasdaq (or of any national securities
exchange on which the Company’s Common Stock is then traded). Except as
contemplated by Section 3(e), the Company will not make any offers or sales of
any security (other than the Shares) that would cause the offering of the Shares
to be



10



--------------------------------------------------------------------------------

 
integrated with any other offering of securities by the Company for purposes of
any registration requirement under the Securities Act or any applicable rules of
Nasdaq (or of any national securities exchange on which the Company’s Common
Stock is then traded).
 
4.29  Listing of Shares
 
The Company agrees to promptly secure the listing of the Shares upon each
national securities exchange or automated quotation system upon which shares of
Common Stock are then listed and, so long as any Purchaser owns any of the
Shares, shall maintain such listing of all Shares. The Company has taken no
action designed to delist, or which is likely to have the effect of delisting,
the Common Stock from any of the national securities exchange or automated
quotation system upon which the shares of Common Stock are then listed.
 
4.30  No Manipulation of Stock
 
The Company has not taken and will not, in violation of applicable law, take any
action outside the ordinary course of business designed to or that might
reasonably be expected to cause or result in unlawful manipulation of the price
of the Common Stock to facilitate the sale or resale of the Shares.
 
5.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS
 
5.1  Securities Law Representations and Warranties
 
Each Purchaser represents, warrants and covenants to the Company as follows:
 
(a)  The Purchaser is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares.
 
(b)  The Purchaser is acquiring the number of Shares set forth in Section 2
above in the ordinary course of its business and for its own account for
investment (as defined for purposes of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the regulations thereunder) only, and has no
present intention of distributing any of the Shares nor any arrangement or
understanding with any other persons regarding the distribution of such Shares
within the meaning of Section 2(11) of the Securities Act, other than as
contemplated in Section 7 of this Agreement.
 
(c)  The Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act and the rules and regulations promulgated thereunder
(the “Rules and Regulations”).
 
(d)  The Purchaser has completed or caused to be completed the Stock Certificate
Questionnaire and the Registration Statement Questionnaire, attached to this
Agreement as Appendices I and II, for use in preparation of the Registration
Statement (as defined in Section



11



--------------------------------------------------------------------------------

 
7.3 below), and the answers to the Questionnaires are true and correct as of the
date of this Agreement and will be true and correct as of the effective date of
the Registration Statement; provided that the Purchasers shall be entitled to
update such information by providing notice thereof to the Company before the
effective date of such Registration Statement.
 
(e)  The Purchaser has, in connection with its decision to purchase the number
of Shares set forth in Section 2 above, relied solely upon the Company Documents
and the representations and warranties of the Company contained in this
Agreement.
 
(f)  The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.
 
5.2   Resales of Shares
 
(a)  The Purchaser hereby covenants with the Company not to make any sale of the
Shares without satisfying the requirements of the Securities Act and the Rules
and Regulations, including, in the event of any resale under the Registration
Statement, the prospectus delivery requirements under the Securities Act, and
the Purchaser acknowledges and agrees that such Shares are not transferable on
the books of the Company pursuant to a resale under the Registration Statement
unless the certificate submitted to the transfer agent evidencing the Shares is
accompanied by a separate officer’s certificate
 
(i)  in the form of Appendix III to this Agreement;
 
(ii)  executed by an officer of, or other authorized person designated by, the
Purchaser; and
 
(iii)  to the effect that (A) the Shares have been sold in accordance with the
Registration Statement and (B) the requirement of delivering a current
prospectus has been satisfied.
 
(b)  The Purchaser acknowledges that there may occasionally be times when the
Company determines, in good faith following consultation with its Board of
Directors or a committee thereof, the use of the prospectus forming a part of
the Registration Statement (the “Prospectus,” as further defined in Section
7.3.1 below) should be suspended until such time as an amendment or supplement
to the Registration Statement or the Prospectus has been filed by the Company
and any such amendment to the Registration Statement is declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. The Purchaser hereby
covenants that it will not sell any Shares pursuant to the Prospectus during the
period commencing at the time at which the Company gives the Purchaser written
notice of the suspension of the use of the Prospectus and ending at the time the
Company gives the Purchaser written notice that the Purchaser may thereafter
effect sales pursuant to the Prospectus. The Company may, upon written notice to
the Purchasers, suspend the use of the Prospectus for up to thirty (30) days in
any 365-day period (less the number of days in such 365-day period that the
Purchasers must suspend their use of the Prospectus pursuant to the first
sentence of this paragraph) based on the reasonable determination of the
Company’s Board of Directors that there is a significant business purpose for
such determination, such as pending corporate developments, public filings with
the



12



--------------------------------------------------------------------------------

Commission or similar events. The Company shall in no event be required to
disclose the business purpose for which it has suspended the use of the
Prospectus if the Company determines in its good faith judgment that the
business purpose should remain confidential. In addition, the Company shall
notify each Purchaser (i) of any request by the Commission for an amendment or
any supplement to such Registration Statement or any related prospectus, or any
other information request by any other governmental agency directly relating to
the offering, and (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or of any order
preventing or suspending the use of any related prospectus or the initiation or
threat of any proceeding for that purpose.
 
(c)  The Purchaser further covenants to notify the Company promptly of the sale
of any of its Shares, other than sales pursuant to a Registration Statement
contemplated in Section 7 of this Agreement or sales upon termination of the
transfer restrictions pursuant to Section 7.4 of this Agreement.
 
5.3   Due Execution, Delivery and Performance
 
Each Purchaser represents and warrants to the Company as follows:
 
(a)  This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms.
 
(b)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement have been duly authorized by all
necessary corporate, agency or other action and will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to, any contract, indenture, mortgage, loan agreement, deed,
trust, note, lease, sublease, voting agreement, voting trust or other instrument
or agreement to which the Purchaser is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Purchaser is subject,
nor will such action result in any violation of the provisions of the charter or
bylaws of the Purchaser or any applicable statute, law, rule, regulation,
ordinance, decision, directive or order.
 
5.4   Prohibition on Shorting
 
Each Purchaser (“Warranting Purchaser”) represents, warrants and covenants to
each other Purchaser and the Company that directly or indirectly none of such
Warranting Purchaser, its affiliates or related entities (a) has ever held or
will hold any (i) short positions in the Company’s securities or (ii) put or
other option to dispose of the Company’s securities, or (b) has ever entered
into or will enter into any transaction that has the effect of or is equivalent
to selling short the Company’s securities. The parties to this Agreement intend
that each Purchaser and the Company be direct beneficiaries of the rights and
benefits arising from the representations, warranties and covenants made by each
other Purchaser under this Section 5.4, and expressly acknowledge and agree that
any such beneficiary may exercise and enforce such rights and benefits.



13



--------------------------------------------------------------------------------

 
6.   SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers in this Agreement and in the certificates for the Shares
delivered pursuant to this Agreement shall survive the execution of this
Agreement, the delivery to the Purchasers of the Shares being purchased and the
payment therefor.
 
7.   FORM D FILING; REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT; COVENANTS
 
7.1  Form D Filing; Registration of Shares
 
7.1.1  Registration Statement; Expenses
 
The Company shall:
 
(a)  file in a timely manner a Form D relating to the sale of the Shares under
this Agreement, pursuant to Securities and Exchange Commission Regulation D,
unless the Company otherwise determines that such a filing is not necessary.
 
(b) as soon as practicable after the Closing Date, but in no event later than
the 15th business day following the Closing Date, prepare and file with the
Commission a Registration Statement on Form S-3 (or, if the Company is
ineligible to use Form S-3, then on Form SB-2 or Form S-1) relating to the sale
of the Shares by the Purchasers from time to time on the Nasdaq National Market
(or the facilities of any national securities exchange on which the Company’s
Common Stock is then traded) or in privately negotiated transactions (the
“Registration Statement”);
 
(c)  provide to Purchasers any information required to permit the sale of the
Shares under Rule 144A of the Securities Act;
 
(d)  subject to receipt of necessary information from the Purchasers, use its
reasonable best efforts to cause the Commission to notify the Company of the
Commission’s willingness to declare the Registration Statement effective on or
before 90 days after the Closing Date;
 
(e)  notify Purchasers promptly upon the Registration Statement, and any
post-effective amendment thereto, being declared effective by the Commission;
 
(f)  prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus (as defined in Section 7.3.1 below)
and take such other action, if any, as may be necessary to keep the Registration
Statement effective until the earlier of (i) the date on which the Shares may be
resold by the Purchasers without registration and without regard to any volume
limitations by reason of Rule 144(k) under the Securities Act or any other rule
of similar effect or (ii) all of the Shares have been sold pursuant to the
Registration Statement or Rule 144 under the Securities Act or any other rule of
similar effect;



14



--------------------------------------------------------------------------------

 
(g)  promptly furnish to the Purchasers with respect to the Shares registered
under the Registration Statement such reasonable number of copies of the
Prospectus, including any supplements to or amendments of the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Shares by the Purchasers;
 
(h)  during the period when copies of the Prospectus are required to be
delivered under the Securities Act or the Exchange Act, will file all documents
required to be filed with the Commission pursuant to Section 13, 14 or 15 of the
Exchange Act within the time periods required by the Exchange Act and the rules
and regulations promulgated thereunder;
 
(i)  file documents required of the Company for customary Blue Sky clearance in
all states requiring Blue Sky clearance; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;
 
(j)  advise each Purchaser, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest practicable moment if such stop order should be issued; and
 
 
(k)  bear all expenses in connection with the procedures in paragraphs (a)
through (j) of this Section 7.1.1 and the registration of the Shares pursuant to
the Registration Statement.
 
7.1.2  Delay in Effectiveness of Registration Statement
 
In the event that the Registration Statement is not declared effective on or
before the 90th day following the Closing Date (the “Penalty Date”), the Company
shall pay to each Purchaser liquidated damages in an amount equal to 0.25% of
the total purchase price of the Shares purchased by such Purchaser pursuant to
this Agreement for each week after the Penalty Date that the Registration
Statement is not declared effective.
 
7.2  Transfer of Shares After Registration
 
Each Purchaser agrees that it will not effect any disposition of the Shares or
its right to purchase the Shares that would constitute a sale within the meaning
of the Securities Act, except as contemplated in the Registration Statement
referred to in Section 7.1 or as otherwise permitted by law, and that it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution.
 
7.3  Indemnification
 
For the purpose of this Section 7.3, the term “Registration Statement” shall
include any preliminary or final prospectus, exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in Section
7.1.
 
7.3.1  Indemnification by the Company



15



--------------------------------------------------------------------------------

 
The Company agrees to indemnify and hold harmless each of the Purchasers and
each person, if any, who controls any Purchaser within the meaning of the
Securities Act, against any losses, claims, damages, liabilities or expenses,
joint or several, to which such Purchasers or such controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company, which consent shall not be unreasonably withheld),
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, including the Prospectus, financial statements and
schedules, and all other documents filed as a part thereof, as amended at the
time of effectiveness of the Registration Statement, including any information
deemed to be a part thereof as of the time of effectiveness pursuant to
paragraph (b) of Rule 430A, or pursuant to Rule 434, of the Rules and
Regulations, or the Prospectus, in the form first filed with the Commission
pursuant to Rule 424(b) of the Regulations, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required (the
“Prospectus”), or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in any of
them, in light of the circumstances under which they were made, not misleading,
or arise out of or are based in whole or in part on any inaccuracy in the
representations and warranties of the Company contained in this Agreement, or
any failure of the Company to perform its obligations under this Agreement or
under applicable law, and will reimburse each Purchaser and each such
controlling person for any legal and other expenses as such expenses are
reasonably incurred by such Purchaser or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchaser
expressly for use in the Registration Statement or the Prospectus, or (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 5.2 or 7.2 of this Agreement respecting resale of the Shares, or
(iii) the inaccuracy of any representations made by such Purchaser in this
Agreement or (iv) any untrue statement or omission of a material fact required
to make such statement not misleading in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Purchaser before the pertinent
sale or sales by the Purchaser.
 
7.3.2  Indemnification by the Purchaser
 
Each Purchaser will severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act, against any losses, claims, damages, liabilities or
expenses to which the Company, each of its directors, each of its officers who
signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is



16



--------------------------------------------------------------------------------

effected with the written consent of such Purchaser, which consent shall not be
unreasonably withheld) insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure on the part of such Purchaser to comply with the
covenants and agreements contained in Sections 5.2 or 7.2 of this Agreement
respecting the sale of the Shares or (ii) the inaccuracy of any representation
made by such Purchaser in this Agreement or (iii) any untrue or alleged untrue
statement of any material fact contained in the Registration Statement, the
Prospectus, or any amendment or supplement to the Registration Statement or
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Purchaser expressly for use therein; provided, however, that the Purchaser
shall not be liable for any such untrue or alleged untrue statement or omission
or alleged omission of which the Purchaser has delivered to the Company in
writing a correction before the occurrence of the transaction from which such
loss was incurred, and the Purchaser will reimburse the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person for any legal and other expense reasonably incurred by the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.
 
7.3.3  Indemnification Procedure
 
(a)  Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure.
 
(b)  In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are in conflict with those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be



17



--------------------------------------------------------------------------------

liable to such indemnified party under this Section 7.3 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless:
 
(i)  the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action) or
 
(ii)  the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. Notwithstanding the provisions of this Section 7.3, the
Purchaser shall not be liable for any indemnification obligation under this
Agreement in excess of the amount of net proceeds received by the Purchaser from
the sale of the Shares.
 
7.3.4  Contribution
 
If the indemnification provided for in this Section 7.3 is required by its terms
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party under this Section 7.3 in respect to any
losses, claims, damages, liabilities or expenses referred to in this Agreement,
then each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any losses, claims, damages,
liabilities or expenses referred to in this Agreement
 
(a)  in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the placement of Common Stock or
 
(b)  if the allocation provided by clause (a) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but the relative fault of the
Company and the Purchaser in connection with the activities, statements or
omissions or inaccuracies in the representations and warranties in this
Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.
 
The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by such Purchaser to the Company pursuant to this Agreement for the
Shares purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company and each Purchaser shall be determined by reference to,
among other things, whether the untrue or alleged statement of a material fact
or the omission or alleged omission to state a material fact or the inaccurate
or the alleged inaccurate representation or warranty relates to information
supplied by the Company or by such Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such



18



--------------------------------------------------------------------------------

statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 7.3.3, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim. The provisions set forth in
Section 7.3.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this Section 7.3.4; provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under Section 7.3 for purposes of indemnification. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
activity, statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.
 
7.4  Termination of Conditions and Obligations
 
The restrictions imposed by Section 5 or this Section 7 upon the transferability
of the Shares shall cease and terminate as to any particular number of the
Shares upon the passage of two years from the Closing Date (if the Purchaser is
then eligible to sell the Shares under Rule 144(k)) or at such time as an
opinion of counsel satisfactory in form and substance to the Company shall have
been rendered to the effect that such conditions are not necessary in order to
comply with the Securities Act.
 
7.5  Information Available
 
From the date of this Agreement through the date the Registration Statement
covering the resale of Shares owned by any Purchaser is no longer effective, the
Company will furnish to such Purchaser:
 
(a)  as soon as practicable after available (but in the case of the Company’s
Annual Report to Shareholders, as required by the Securities and Exchange
Commission), one copy of
 
(i)  its Annual Report to Shareholders (which Annual Report shall contain
financial statements audited in accordance with generally accepted accounting
principles by a national firm of certified public accountants);
 
(ii)  if not included in substance in the Annual Report to Shareholders, its
Annual Report on Form 10-K;
 
(iii)  if not included in substance in its Quarterly Reports to Shareholders,
its quarterly reports on Form 10-Q; and



19



--------------------------------------------------------------------------------

 
(iv)  a full copy of the particular Registration Statement covering the Shares
(the foregoing, in each case, excluding exhibits);
 
(b)  upon the request of the Purchaser, a reasonable number of copies of the
Prospectus to supply to any other party requiring the Prospectus.
 
7.6  Rule 144 Information
 
Until the earlier of (i) the date on which the Shares may be resold by the
Purchasers without registration and without regard to any volume limitations by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect or (ii) all of the Shares have been sold pursuant to the Registration
Statement or Rule 144 under the Securities Act or any other rule of similar
effect, the Company shall file all reports required to be filed by it under the
Securities Act, the Rules and Regulations and the Exchange Act and shall take
such further action to the extent required to enable the Purchasers to sell the
Shares pursuant to Rule 144 under the Securities Act (as such rule may be
amended from time to time).
 
7.7  Stock Option Matters and Prohibition on Toxics
 
The Company shall, within forty-five (45) days of the Closing Date, adopt such
amendments to, with respect to (i), (ii) and (v) below, the Company’s stock
option plans and Bylaws, and, with respect to (iii) and (iv) below, the
Company’s Bylaws (together, the “Stock Option Plan and Bylaw Amendments”) to
provide that, unless approved by a majority vote of the shares of common stock
of the Company outstanding, the company shall not:
 
(i)  grant any stock option, including any stock appreciation right, with an
exercise price that is less than 100% of the fair market value of the underlying
stock on the date of grant;
 
(ii)  reduce the exercise price of any stock option, including any stock
appreciation right, outstanding or to be granted in the future; cancel and
re-grant options at a lower exercise price (including entering into any “6 month
and 1 day” cancellation and re-grant scheme), whether or not the cancelled
options are put back into the available pool for grant; replace underwater
options with restricted stock in an exchange, buy-back or other scheme; or
replace any options with new options having a lower exercise price or
accelerated vesting schedule in an exchange, buy-back or other scheme;
 
(iii)  sell or issue any security of the Company convertible, exercisable or
exchangeable into shares of common stock of the Company, having a conversion,
exercise or exchange price per share which is subject to downward adjustment
(except for appropriate adjustments made to give effect to any stock splits or
stock dividends or for any securities that are issued in replacement of the
Notes (as such term is defined in the Schedule of Exceptions); provided the
terms of such replacement securities that would be in violation of the
requirements of this Section 7.7 but for this exception shall be substantially
the same as those that are currently contained in the Notes); or
 
(iv)  enter into (a) any equity line or similar agreement or arrangement; or (b)
any agreement to sell common stock of the Company (or any security convertible,
exercisable or



20



--------------------------------------------------------------------------------

 
exchangeable into shares of common stock (“Common Stock Equivalent”)) at a per
share price (or, with respect to a Common Stock Equivalent, at a conversion,
exercise or exchange price, as the case may be (“Equivalent Price”)) that is
fixed or subject to adjustment after the execution date of the agreement,
whether or not based on any predetermined price-setting formula or calculation
method (except for appropriate adjustments made to give effect to any stock
splits, reverse stock splits, or stock dividends). Notwithstanding the foregoing
provisions of this Section 7.7, however, a price protection clause shall be
permitted in an agreement for sale of common stock or Common Stock Equivalent,
if such clause provides for an adjustment to the price per share of common stock
or, with respect to a Common Stock Equivalent, to the Equivalent Price (provided
that such price or Equivalent Price is fixed on or before the execution date of
the agreement)(the “Fixed Price”) in the event that the Company, during the
period beginning on the date of the agreement and ending no later than 90 days
after the closing date of the transaction, sells shares of common stock or
Common Stock Equivalent to another investor at a price or Equivalent Price, as
the case may be, below the Fixed Price.
 
(v)  amend or repeal any of the provisions relating to (i) to (iv) above.
 
Upon the adoption of the Stock Option Plan and Bylaw Amendments, the Company
shall promptly furnish a copy of such amendments to the Purchasers. The Company
agrees that, prior to the adoption of the Stock Option Plan and Bylaw Amendments
by all necessary corporate action of the Company as described above, the Company
shall not conduct any of the actions specified in (i), (ii), (iii) or (iv) above
of this Section 7.7.
 
7.8  REVERSE STOCK SPLIT
 
As soon as practicable but before the date of the Company’s appeal hearing with
NASDAQ (currently schedule for June 28, 2002), the Company agrees to prepare and
file with the Commission a preliminary proxy to seek shareholder approval, by
means of a written consent solicitation, for an amendment to the Company’s
Restated and Amended Articles of Incorporation to effect a reverse stock split
of up to 1 for 10 (the “Amendment”). Thereafter, the Company will promptly and
diligently undertake the steps necessary to obtain such shareholder consent and
otherwise effectuate the Amendment.
 
8.
 
LEGAL FEES AND OTHER TRANSACTION EXPENSES

 
At the Closing, the Company agrees to pay the State of Wisconsin Investment
Board for their reasonable legal and other transaction expenses (whether
internal or external) arising in connection with the transactions contemplated
by this Agreement.
 
9.
 
BROKER’S FEE

 
The Purchasers acknowledge that the Company has engaged Cagan McAfee Capital
Partners for a fee in respect of the sale of the Shares to certain of the
Purchasers. Each of the parties to this Agreement hereby represents that, on the
basis of any actions and agreements by it, there are no other brokers or finders
entitled to compensation in connection with the sale of the Shares to the
Purchasers. The Company shall indemnify and hold harmless the Purchasers from
and against all fees, commissions or other payments owing by the Company to
Cagan McAfee Capital Partners and any other person or firm acting on behalf of
the Company hereunder.



21



--------------------------------------------------------------------------------

 
10.
 
NOTICES

 
All notices, requests, consents and other communications under this Agreement
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be delivered as addressed as follows:
 
(a)  if to the Company, to:
 
P-Com, Inc.
3175 S. Winchester Boulevard
Campbell, California 95008
Attn: Chief Financial Officer
 
or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
 
(b)  if to a Purchaser, at its address as set forth on the signature page to
this Agreement, or at such other address or addresses as may have been furnished
to the Company in writing.
 
Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.
 
11.
 
MODIFICATION; AMENDMENT

 
This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and Purchasers who acquired or have the right
to acquire eighty percent (80%) of the Shares, including the written consent of
SWIB.
 
12.
 
TERMINATION

 
This Agreement may be terminated as to any Purchaser, at the option of such
Purchaser if such Purchaser has not breached this Agreement, if the Closing has
not occurred on or before thirty (30) days from the date of this Agreement.
 
13.
 
HEADINGS

 
The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.
 
14.
 
SEVERABILITY

 
If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.



22



--------------------------------------------------------------------------------

 
15.
 
GOVERNING LAW; JURISDICTION

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of California and the federal law of the United States of America. The
parties hereto hereby submit to the jurisdiction of the courts of the State of
Wisconsin, or of the United States of America sitting in the State of Wisconsin,
over any action, suit, or proceeding arising out of or relating to this
Agreement. Nothing herein shall affect the right of the Purchaser to serve
process in any manner permitted by law or limit the right of the Purchaser to
bring proceedings against the Company in the competent courts of any other
jurisdiction or jurisdictions.
 
16.
 
NO CONFLICTS OF INTEREST.

 
The Company represents, warrants, and covenants that, to the best of its
knowledge, no trustee or employee of the State of Wisconsin Investment Board
identified on the list attached hereto as Exhibit C, either directly or
indirectly (a) currently holds, except as may be specifically set forth below, a
personal interest in the Company or any of its affiliates (together, the
“Entity”) or the Entity’s property or securities, or (b) will, in connection
with the investment made pursuant to this Agreement, receive (i) a personal
interest in the Entity or the Entity’s property or securities or (ii) anything
of substantial economic value for his or her private benefit from the Entity or
anyone acting on its behalf. As to ownership of an interest in the Entity’s
publicly traded securities, “knowledge” hereunder is based on an examination of
record holders of the Entity’s securities and actual knowledge of the
undersigned.
 
17.
 
COUNTERPARTS

 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties.
 
[Signature pages follow]



23



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
 
P-COM, INC.
By:
 
/s/    GEORGE P. ROBERTS        

--------------------------------------------------------------------------------

Name:
 
George Roberts
Its:
 
Chairman and Chief Executive Officer
STATE OF WISCONSIN INVESTMENT BOARD
By:
 
/s/    JOHN F. NELSON

--------------------------------------------------------------------------------

Name:
 
John F. Nelson

--------------------------------------------------------------------------------

Title:
 
Investment Director

--------------------------------------------------------------------------------

Address:
   
121 East Wilson Street
Madison, WI 53702
Facsimile: (608) 266-2436
PAC-LINK MANAGEMENT CORP
By:
 
/s/    JEFFREY Y. TANG

--------------------------------------------------------------------------------

Name:
 
Jeffrey Y. Tang

--------------------------------------------------------------------------------

Title:
 
Director

--------------------------------------------------------------------------------

Address:
   
710 Lakeway Drive
Suite 140, Sunnyvale, CA 94085
Facsimile:

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

ALLIANCE INVESTMENT & MANAGEMENT CORP.
By:
 
/s/    HSU SHAN-KO

--------------------------------------------------------------------------------

Name:
 
Hsu Shan-Ko

--------------------------------------------------------------------------------

Title:
 
Director

--------------------------------------------------------------------------------

Address:
   
14F, 2, TUN HWA S. RD., SEC. 2, TAIPEI, TAIWAN
R.O.C.
FACSIMILE: 886-2-27552000
TAI YUEN VENTURE CAPITAL INVESTMENT CORP.
By:
 
/s/    HSU SHAN-KO

--------------------------------------------------------------------------------

Name:
 
Hsu Shan-Ko

--------------------------------------------------------------------------------

Title:
 
Director

--------------------------------------------------------------------------------

Address:
   
14F, 2, TUN HWA S. RD., SEC. 2, TAIPEI, TAIWAN
R.O.C.
FACSIMILE: 886-2-27552000
FUYU (CAYMAN) VENTURE CAPITAL FUND
By:
 
/s/    JEFFREY Y. YANG

--------------------------------------------------------------------------------

Name:
 
Jeffrey Y. Yang

--------------------------------------------------------------------------------

Title:
 
Director

--------------------------------------------------------------------------------

Address:
   
14F, 2, TUN HWA S. RD., SEC. 2, TAIPEI, TAIWAN
R.O.C.
FACSIMILE: 886-2-27552000
FUYU VENTURE CAPITAL INVESTMENT CORP.
By:
 
/s/    JEFFREY Y. YANG

--------------------------------------------------------------------------------

Name:
 
Jeffrey Y. Yang

--------------------------------------------------------------------------------

Title:
 
Chairman

--------------------------------------------------------------------------------

Address:
   
14F, 2, TUN HWA S. RD., SEC. 2, TAIPEI, TAIWAN
R.O.C.
FACSIMILE: 886-2-27552000

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

 
CAGAN MCAFEE CAPITAL PARTNERS
By:
 
/s/    LAIRD CAGAN

--------------------------------------------------------------------------------

Name:
 
Laird Cagan

--------------------------------------------------------------------------------

Title:
 
Managing Director

--------------------------------------------------------------------------------

Address:
   
10600 N. De Anza Boulevard
Cupertino, CA 95014
Facsimile: (408) 873-0550
MYNTAHL CORPORATION
By:
 
/s/    RACHEL XU

--------------------------------------------------------------------------------

Name:
 
Rachel Xu

--------------------------------------------------------------------------------

Title:
 
U.S. Representative

--------------------------------------------------------------------------------

Address:
   
43154 Osgood Road
Freemont, CA 94539
Facsimile:

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

 
GRUBER & MCBAINE INTERNATIONAL
/s/    JOHN D. GRUBER

--------------------------------------------------------------------------------

Address:
   
C/o Gruber & McBaine Cap Mgmt
50 Osgood Place
San Francisco, CA 93133
Facsimile:
LAGUNITAS PARTNERS LP
/s/    JOHN D. GRUBER

--------------------------------------------------------------------------------

Address:
   
C/o Gruber & McBaine Cap Mgmt
50 Osgood Place
San Francisco, CA 93133
Facsimile:

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

 
NTI, LLC
By:
 
/s/    RAJENDRA SINGH

--------------------------------------------------------------------------------

Name:
 
Rajendra Singh

--------------------------------------------------------------------------------

Title:
 
Chairman & CEO

--------------------------------------------------------------------------------

Address:
   
7925 Jones Branch, Suite 6300
McLean, VA 22102
Facsimile:
JEFF JOHNSON, AN INDIVIDUAL
/s/    JEFF JOHNSON

--------------------------------------------------------------------------------

Address:
   
One Ecker Building, Suite 200
San Francisco, CA 94105
Facsimile:

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

 
RANDALL L. CARL, AN INDIVIDUAL
/s/    RANDALL L. CARL

--------------------------------------------------------------------------------

Address:
   
3175 S. Winchester Boulevard
Campbell, CA 95008
Facsimile: (503) 639-8693
ELLEN HANCOCK, AN INDIVIDUAL
/s/    ELLEN HANCOCK

--------------------------------------------------------------------------------

Address:
   
101 First Street, #702
Los Altos, CA 94022
Facsimile:

 
SHARE PURCHASE AGREEMENT
SIGNATURE PAGE



--------------------------------------------------------------------------------

 
SCHEDULE A
 
LIST OF PURCHASERS
 
Name and Address

--------------------------------------------------------------------------------

  
Number of Shares Being Purchased

--------------------------------------------------------------------------------

    
Purchase Amount ($)

--------------------------------------------------------------------------------

 
State of Wisconsin Investment Board
P.O Box 7842, Madison, WI 53702
  
11,464,286
*
  
 
1,605,000
*
Pac-Link Fund
14F, 2, Tun Hwa S. Rd., Sec 2, Taipei, Taiwan ROC
  
3,142,857
 
  
 
440,000
 
FuYu Venture Capital Investment Corp
14F, 2, Tun Hwa S. Rd., Sec 2, Taipei, Taiwan ROC
  
3,571,429
 
  
 
500,000
 
Tai Yuen Venture Capital Investment Fund
14F, 2, Tun Hwa S. Rd., Sec 2, Taipei, Taiwan ROC
  
2,571,429
 
  
 
360,000
 
Alliance Investment & Management
14F, 2, Tun Hwa S. Rd., Sec 2, Taipei, Taiwan ROC
  
3,142,857
 
  
 
440,000
 
FuYu (Cayman) Venture Capital Fund
14F, 2, Tun Hwa S. Rd., Sec 2, Taipei, Taiwan ROC
  
1,857,143
 
  
 
260,000
 
Lagunitas Partners
50 Osgood Place, San Francisco, CA 93133
  
607,143
 
  
 
85,000
 
Gruber & McBane International
50 Osgood Place, San Francisco, CA 93133
  
1,178,571
 
  
 
165,000
 
Cagan McAfee Capital Partners
10600 N. De Anza Blvd., Suite 250, Cupertino, CA 95014
  
14,285,714
 
  
 
2,000,000
 
MynTahl Corp.
43154 Osgood Road, Fremont, CA 94539
  
7,857,143
 
  
 
1,100,000
 
NTI, LLC
7925 Jones Branch Suite 6300, McLean, VA 22102
  
3,571,429
 
  
 
500,000
 
Winston-Lynn Properties (Jeff Johnson)
One Ecker Building, Suite 200, San Francisco, CA 94105
  
3,571,429
 
  
 
500,000
 
Randall L Carl (P-Com management)
3175 S. Winchester Blvd., Campbell, CA 95008
  
357,143
 
  
 
50,000
 
Ellen Hancock (P-Com Special Advisor)
101 First Street, #702, Los Altos Hills, CA 94024
  
142,857
 
  
 
20,000
 
Total
  
57,321,430
 
  
$
8,025,000
 

--------------------------------------------------------------------------------

*
 
Purchase amount and shares subject to adjustment and limited to the first
closing according to the following formula:

 

 
  
 
Purchase Amount Other Investors at First Closing  =  Total Investment

 
                                    .8
 
  
 
Total Investment X .2 = SWIB Investment



A-1



--------------------------------------------------------------------------------

 
EXHIBIT A
 
To the Purchasers Listed on
Schedule A to the
P-Com, Inc. Share Purchase Agreement
dated as of June     , 2002
 
Ladies and Gentlemen:
 
We have acted as counsel for P-Com, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale to you
of                shares of its Common Stock (the “Shares”) pursuant to the
P-Com, Inc. Share Purchase Agreement dated as of June        , 2002 (the “Share
Purchase Agreement”) among the Company and you. This opinion letter is being
rendered to you pursuant to Section 3(d)(iii) of the Share Purchase Agreement in
connection with the Closing of the sale of the Shares. Capitalized terms not
otherwise defined in this opinion letter have the meanings given them in the
Share Purchase Agreement.
 
In connection with the opinions expressed herein, we have made such examination
of matters of law and of fact as we considered appropriate or advisable for
purposes hereof. As to matters of fact material to the opinions expressed
herein, we have relied upon the representations and warranties as to factual
matters contained in and made by the Company pursuant to the Share Purchase
Agreement and upon certificates and statements of government officials and of
officers of the Company. We have also examined originals or copies of such
corporate documents or records of the Company as we have considered appropriate
for the opinions expressed herein. We have assumed for the purposes of this
opinion letter the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of such copies.
 
In rendering this opinion letter we have also assumed: (A) that the Share
Purchase Agreement has been duly and validly executed and delivered by you or on
your behalf, that each of you has the power to enter into and perform all your
obligations thereunder and has taken any and all necessary corporate,
partnership or other relevant action to authorize the Share Purchase Agreement,
and that the Share Purchase Agreement constitutes a valid, legal, binding and
enforceable obligation upon you; (B) that the representations and warranties
made in the Share Purchase Agreement by you are true and correct; (C) that any
wire transfers, drafts or checks tendered by you will be honored; and (D) if you
are a corporation or other entity that you have filed any required state
franchise, income or similar tax returns and have paid any required state
franchise, income or similar taxes.
 
As used in this opinion letter, the expression “we are not aware” or the phrase
“to our knowledge,” or any similar expression or phrase with respect to our
knowledge of matters of fact, means as to matters of fact that, based on the
actual knowledge of individual attorneys within the firm principally responsible
for handling current matters for the Company (and not including any constructive
or imputed notice of any information), and after an examination of



A-1



--------------------------------------------------------------------------------

 
documents referred to herein and after inquiries of certain officers of the
Company, no facts have been disclosed to us that have caused us to conclude that
the opinions expressed are factually incorrect; but beyond that we have made no
factual investigation for the purposes of rendering this opinion letter.
Specifically, but without limitation, we have not searched the dockets of any
courts and we have made no inquiries of securities holders or employees of the
Company, other than such officers. No inference as to our knowledge of the
existence or absence of any fact should be drawn from our representation of the
Company or the rendering of the opinions set forth below.
 
This opinion letter relates solely to the laws of the State of California, the
General Corporation Law of the State of Delaware and the federal securities laws
of the United States and we express no opinion with respect to the effect or
application of any other laws. Special rulings of authorities administering such
laws or opinions of other counsel have not been sought or obtained.
 
Based upon our examination of and reliance upon the foregoing and subject to the
limitations, exceptions, qualifications and assumptions set forth below and
except as set forth in the Share Purchase Agreement or the Schedule of
Exceptions related thereto, we are of the opinion that as of the date hereof:



A-2



--------------------------------------------------------------------------------

 
THE COMPANY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE. THE COMPANY IS QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN THE STATE OF CALIFORNIA. THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT
ITS BUSINESS AS, TO OUR KNOWLEDGE, IT IS PRESENTLY CONDUCTED.
 
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE SHARE PURCHASE
AGREEMENT AND THE SALE, ISSUANCE AND DELIVERY TO YOU OF THE SHARES HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY,
ITS DIRECTORS AND STOCKHOLDERS. THE SHARE PURCHASE AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE BY YOU AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS.
 
THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 345,00,000 SHARES OF
COMMON STOCK AND 2,000,000 SHARES OF PREFERRED STOCK.
 
THE SALE, ISSUANCE AND DELIVERY OF THE SHARES HAVE BEEN DULY AUTHORIZED AND,
UPON PURCHASE PURSUANT TO THE TERMS OF THE SHARE PURCHASE AGREEMENT, THE SHARES
WILL BE VALIDLY ISSUED, NONASSESSABLE AND FULLY PAID, AND FREE OF ANY LIENS
CREATED BY THE COMPANY. TO OUR KNOWLEDGE, THE COMPANY IS NOT SUBJECT TO ANY
PREEMPTIVE RIGHTS WITH REGARD TO THE ISSUANCE OF THE SHARES.
 
OTHER THAN IN CONNECTION WITH ANY SECURITIES LAWS (WITH RESPECT TO WHICH WE
DIRECT YOU TO PARAGRAPH 7 BELOW), THE COMPANY’S EXECUTION AND DELIVERY OF, AND
ITS PERFORMANCE AND COMPLIANCE AS OF THE DATE HEREOF WITH THE TERMS OF, THE
SHARE PURCHASE AGREEMENT DO NOT VIOLATE ANY PROVISION OF ANY FEDERAL, DELAWARE
CORPORATE OR CALIFORNIA LAW, STATUTE, RULE OR REGULATION APPLICABLE TO THE
COMPANY OR ANY PROVISION OF THE COMPANY’S RESTATED CERTIFICATE OF INCORPORATION
OR BYLAWS AND DO NOT CONFLICT WITH OR VIOLATE ANY MATERIAL PROVISIONS OF ANY OF
THE MATERIAL AGREEMENTS FILED AS EXHIBITS TO THE COMPANY DOCUMENTS.
 
OTHER THAN IN CONNECTION WITH ANY SECURITIES LAWS (WITH RESPECT TO WHICH WE
DIRECT YOU TO PARAGRAPH 7 BELOW) ALL CONSENTS, APPROVALS, ORDERS OR
AUTHORIZATIONS OF, AND ALL QUALIFICATIONS BY AND FILINGS AND REGISTRATIONS WITH,
ANY FEDERAL, DELAWARE CORPORATE OR CALIFORNIA STATE GOVERNMENTAL AUTHORITY ON
THE PART OF THE COMPANY NECESSARY FOR THE ISSUANCE BY THE COMPANY OF THE SHARES
AS CONTEMPLATED BY THE SHARE PURCHASE AGREEMENT HAVE BEEN MADE OR OBTAINED.



A-3



--------------------------------------------------------------------------------

 
ON THE ASSUMPTION THAT THE REPRESENTATIONS OF THE PURCHASERS IN THE SHARE
PURCHASE AGREEMENT ARE CORRECT, THE OFFER AND SALE OF THE SHARES TO THE
PURCHASERS PURSUANT TO THE TERMS OF THE SHARE PURCHASE AGREEMENT ARE EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE SECURITIES ACT AND FROM THE
QUALIFICATION REQUIREMENT OF THE CALIFORNIA CORPORATE SECURITIES LAW OF 1968, AS
AMENDED.
 
EXCEPT AS SET FORTH IN THE SHARE PURCHASE AGREEMENT, WE ARE NOT AWARE THAT THERE
IS ANY ACTION, PROCEEDING OR GOVERNMENTAL INVESTIGATION PENDING, OR OVERTLY
THREATENED IN WRITING, AGAINST THE COMPANY THAT QUESTIONS THE VALIDITY OR
ENFORCEABILITY OF, OR SEEKS TO ENJOIN OR INVALIDATE, THE SHARE PURCHASE
AGREEMENT OR ANY ACTION TO BE TAKEN BY THE COMPANY IN CONNECTION THEREWITH.
 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
The legality, validity, binding nature and enforceability of the Company’s
obligations under the Share Purchase Agreement may be subject to or limited by
(1) bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
transfer and other similar laws affecting the rights of creditors generally; (2)
general principles of equity (whether relief is sought in a proceeding at law or
in equity), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of any court of
competent jurisdiction in awarding specific performance or injunctive relief and
other equitable remedies; and (3) without limiting the generality of the
foregoing, the effect of California court decisions and statutes which indicate
that provisions of the Share Purchase Agreement which permit any of you to take
action or make determinations may be subject to a requirement that such action
be taken or such determinations be made on a reasonable basis in good faith or
that it be shown that such action is reasonably necessary for your protection.
 
We express no opinion as to the Company’s or this transaction’s compliance or
noncompliance with applicable federal or state antifraud or antitrust statutes,
laws, rules and regulations or Section 721 (as amended by Section 5021 of the
Omnibus Trade and Competitiveness Act of 1988: the so-called “Exon-Florio”
provision) of the Defense Production Act of 1950 and the regulations thereunder.
 
We express no opinion concerning the past, present or future fair market value
of any securities.
 
We express no opinion as to the enforceability under certain circumstances of
any provisions indemnifying a party against, or requiring contributions toward,
that party’s liability for its own wrongful or negligent acts, or where
indemnification or contribution is contrary to public policy or prohibited by
law. In this regard, we advise you that in the opinion of the Securities and
Exchange Commission, provisions regarding indemnification of directors, officers



A-4



--------------------------------------------------------------------------------

 
and controlling persons of an issuer against liabilities arising under the
Securities Act of 1933, as amended, are against public policy and are therefore
unenforceable.



A-5



--------------------------------------------------------------------------------

 
We express no opinion as to the enforceability under certain circumstances of
any provisions prohibiting waivers of any terms of the Share Purchase Agreement
other than in writing, or prohibiting oral modifications thereof or modification
by course of dealing. In addition, our opinions are subject to the effect of
judicial decisions which may permit the introduction of extrinsic evidence to
interpret the terms of written contracts such as the Share Purchase Agreement.
 
We express no opinion as to the effect of Section 1670.5 of the California Civil
Code or any other California law, federal law or equitable principle which
provides that a court may refuse to enforce, or may limit the application of, a
contract or any clause thereof which the court finds to have been unconscionable
at the time it was made or contrary to public policy.
 
We express no opinion as to the effect of Sections 1203 and 1102(3) of the
California Uniform Commercial Code or any other California law, federal law or
equitable principle, providing for an obligation of good faith in the
performance or enforcement of contracts and prohibiting disclaimer of such
obligation.
 
Our opinions in paragraphs 5 and 6 are limited to laws and regulations normally
applicable to transactions of the type contemplated in the Share Purchase
Agreement and do not extend to licenses, permits and approvals necessary for the
conduct of the Company’s business. In addition and without limiting the previous
sentence, we express no opinion herein with respect to the effect of any land
use, safety, hazardous material, environmental or similar law, or any local or
regional law. Further, we express no opinion as to the effect of or compliance
with any state or federal laws or regulations applicable to the transactions
contemplated by the Share Purchase Agreement because of the nature of the
business of any party thereto other than the Company. Also, we express no
opinion with respect to any patent, copyright, trademark or other intellectual
property matter, or as to the statutes, regulations, treaties or common laws of
any nation, state or jurisdiction with regard thereto.
 
In connection with our opinion in paragraph 5 relating to the agreements filed
as exhibits to the Company Documents, we have not reviewed, and express no
opinion on, (i) financial covenants or similar provisions requiring financial
calculations or determinations to ascertain whether there is any such conflict
or (ii) provisions relating to the occurrence of a “material adverse event” or
words of similar import. In addition, our opinion relating to the agreements
filed as exhibits to the Company Documents is subject to the effect of judicial
decisions which may permit the introduction of extrinsic evidence to interpret
the terms of written contracts or allow non-written modifications of written
contracts. Moreover, to the extent that any of the agreements filed as exhibits
to the Company Documents are governed by the laws of any jurisdiction other than
the State of California our opinion relating to those agreements is based solely
upon the plain meaning of their language without regard to interpretation or
construction that might be indicated by the laws governing those agreements.
 
We express no opinion as to your compliance with any federal or state law
relating to your legal or regulatory status or the nature of your business.
 
We express no opinion as to the compliance of the Company or the sale of the
Shares to the Purchasers with the provisions of the Small Business Investment
Act of 1958 and the regulations thereunder.



A-6



--------------------------------------------------------------------------------

 
We express no opinion as to the effect of subsequent issuances of securities of
the Company, to the extent that further issuances which may be integrated with
the Closing may include purchasers that do not meet the definition of
“accredited investors” under Rule 501 of Regulation D and equivalent definitions
under state securities or “blue sky” laws.
 
Our opinions with regard to the Share Purchase Agreement do not extend to forms
of agreements or instruments which may be attached thereto as exhibits.
 
We express no opinion as to the effect of Nasdaq Marketplace Rule 4350(i), given
that the Company’s stockholders have not approved the Share Purchase Agreement
and the issuance of the Shares.
 
We express no opinion as to any provision purporting to waive objections to the
laying of venue or to forum on the basis of forum non conveniens, in connection
with any litigation arising out of or pertaining to the Share Purchase
Agreement.
 
This opinion letter is rendered as of the date first written above solely for
your benefit in connection with the Share Purchase Agreement and may not be
delivered to, quoted or relied upon by any person other than you, or for any
other purpose, without our prior written consent. Our opinion is expressly
limited to the matters set forth above and we render no opinion, whether by
implication or otherwise, as to any other matters relating to the Company. We
assume no obligation to advise you of facts, circumstances, events or
developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.



A-7



--------------------------------------------------------------------------------

 
We advise you that some of our lawyers are stockholders of the Company.
 
Very truly yours,
 
BROBECK, PHLEGER & HARRISON LLP



A-8



--------------------------------------------------------------------------------

 
EXHIBIT B
 
SECOND CLOSING AGREEMENT
 
This SECOND CLOSING AGREEMENT is made as of            , 2002 (the “Second
Closing Agreement”) by and between P-COM, INC., a Delaware corporation (the
“Company”), and the investors listed on Schedule I hereto (each an “Investor”
and collectively, the “Investors”).
 
RECITAL
 
A.  The Company and certain investors of the Company are parties to that certain
Share Purchase Agreement dated as of June        , 2002 (as the same may be
amended, restated, supplemented, or otherwise modified, the “Purchase
Agreement”).
 
B.  The Purchase Agreement provides for the sale of up to 92,857,142 shares of
Common Stock, and such shares not issued and sold on the Closing Date (such
Shares being referred to herein as the “Additional Shares”) may be issued and
sold at any time on or prior to July        , 2002, subject to the terms and
conditions contained in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth herein, the parties hereto hereby
agree as follows:
 
1.
 
DEFINED TERMS

 
Unless otherwise defined herein, capitalized terms have the meaning ascribed to
them in the Purchase Agreement.
 
2.
 
SALE AND PURCHASE OF SHARES

 
Pursuant to Section 3(e) of the Purchase Agreement, the Company agrees to sell
to each Investor, and each Investor severally agrees to purchase from the
Company, the number of Additional Shares set forth opposite each Investor’s name
on Schedule I attached hereto at the Per Share Price.
 
3.
 
SECOND CLOSING

 
The closing of the sale and purchase of the Additional Shares by the Investors
(the “Second Closing”) shall occur at the offices of Brobeck Phleger & Harrison,
counsel to the Company, at 123 El Camino Real, San Diego, California at 9:00
a.m. local time on            , 2002 or such other place, time and date as may
be agreed by the parties (the “Second Closing Date”). At the Second Closing, the
Company will deliver to each Investor a certificate evidencing the number of
Additional Shares such Investor is purchasing, which shall be registered in such
Investor’s name as stated on Schedule I attached hereto, against delivery to the
Company of payment of an amount equal to the purchase price of the number of
Additional Shares being purchased by such Investor.



B-1



--------------------------------------------------------------------------------

 
APPENDIX II
 
P-COM, INC.
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement, please provide
us with the following information:
 
1.
 
Pursuant to the “Selling Shareholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:

 
                                                                              
                                        
                                        
                                                    
 
2.
 
Please provide the number of shares that you or your organization will own
immediately after Closing, including those Shares purchased by you or your
organization pursuant to this Purchase Agreement and those shares purchased by
you or your organization through other transactions:

 
                                                                              
                                        
                                        
                                                    
 
3.
 
Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?

 
_____ Yes            _____No
 
If yes, please indicate the nature of any such relationships below:
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
 
 





--------------------------------------------------------------------------------

 
APPENDIX III
 
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE
 
The undersigned, an officer of, or other person duly authorized by
 
                                                                              
                                        
                                        
                                                             
[fill in official name of individual or institution]
 
hereby certifies that he/she/it is the Purchaser of the shares evidenced by the
attached certificate, and as such, sold such shares on                     ,
200     in accordance with Registration Statement number 333-            , and
complied with the requirement of delivering a current prospectus in connection
with such sale.
 
Print or Type:
 
Name of Purchaser (Individual or Institution):            
 
                                                                              
                                        
                                        
                                                             
 
Name of Individual representing Purchaser (if an Institution)
 
                                                                              
                                        
                                        
                                                             
 
Title of Individual representing Purchaser (if an Institution):
 
                                                                              
                                        
                                        
                                                             
 
Signature:
 
Individual Purchaser or Individual representing Purchaser:            
 
                                                                              
                                        
                                        
                                                             